Citation Nr: 0122239	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-17124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (2000) for the veteran's 
period of hospitalization from November 3, 1994 to December 
5, 1994. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 until 
October 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1995 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied an increased rating for PTSD, and a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for a 
period of hospitalization between November 3, 1994 and 
December 5, 1994.

The Board notes that in a statement received in June 1996, 
the veteran raised the issue of service connection for a skin 
rash as the result of exposure to Agent Orange.  As well, in 
a brief in support of the veteran's claim dated in August 
2001, the veteran's accredited representative requested 
consideration of a total disability rating based on 
unemployability due to service-connected disability.  
However, these matters are not properly before the Board for 
appellate review at this time and they are referred to the RO 
for appropriate consideration. 

Additionally, the issue of secondary service connection for 
alcohol and substance abuse was considered in a supplemental 
statement of the case of July 1998.  Review of the record 
reveals that this constituted a statement of the case as to 
this issue.  The claims file before the Board does not 
contain a substantive appeal on this issue.  As such, based 
on the record currently assembled, the Board does not have 
jurisdiction of that issue.



REMAND

The appellant has contended that a period of hospitalization 
from November 3, 1994, to December 5, 1994, was for treatment 
of a service connected disorder.  As such, it is contended 
that a temporary total rating under 38 C.F.R. § 4.29 should 
be assigned.  It is unclear from the instant record how much 
treatment was for the service connected psychiatric disorder 
and how much treatment was for non-service connected 
pathology.  The records of the hospitalization should be 
obtained for review.  The records obtained should include the 
nurses' notes and the doctors' orders, so that an assessment 
of the amount of treatment might be made.

In addition, while this case has been undergoing development, 
there has been a significant change in the law.  In November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  There have also been final regulations promulgated 
to implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The new law and regulations apply to 
essentially all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new provisions contain revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475 (Nov. 9, 2000).  The RO has not yet considered the 
veteran's claim in the context of the new laws, nor has the 
veteran had an opportunity to prosecute his claim in that 
context.  On remand, the RO should undertake any action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, making reasonable efforts to obtain copies of 
any records reflecting continuing treatment the veteran may 
have received from VA showing treatment from June 1995 in 
Dublin, Georgia, as well any subsequent psychiatric 
intervention he may have had in this regard from other VA or 
private facilities.  The action should also include providing 
the veteran another psychiatric examination.  38 C.F.R. 
§ 19.9 (2000).  Consequently, in order to ensure the veteran 
due process of law, and to avoid the possibility of 
prejudice, the Board will remand the matter to the RO.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

A review of the record in this regard indicates that the 
veteran received extensive VA inpatient treatment in upstate 
New York for disabilities inclusive of PTSD dating from 1994.  
The record reflects that he received some VA outpatient 
treatment between 1993 and 1994 primarily for substance 
dependence.  It is shown that he was a resident at COPIN 
House between March and May 1995 for sobriety purposes, but 
at best, only a sketchy course of treatment plan was recorded 
in records from that facility.  It was noted, however, that 
upon cessation of the course of treatment, he would enter the 
PTSD program in Decatur, Georgia.  In response to an RO 
request for information, the VA Medical Center at Bath, New 
York wrote in August 1995 that there were no records 
pertaining to the veteran since a discharge in March 1995, 
and that COPIN House at 5622 Bath Avenue, Niagara Falls, New 
York should be contacted directly for clinical records.  The 
veteran's representative wrote in January 1998 requesting 
that the RO obtain records from COPIN House which showed an 
increased level of psychiatric disability.  A current release 
of information form is not on file, and should be provided by 
either the appellant or his representative as appropriate.  
In the alternative, they are free to obtain the records and 
submit them to the RO for initial review.

The claims folder also contains a letter dated in May 1997 
from a Vet Center in Rochester, New York, noting that the 
appellant had been seen there by a counselor on four 
occasions.  The results of the those consultations have not 
been made available and should be requested and secured.  

The veteran testified at personal hearing on appeal in May 
1997 that he had been hospitalized at the VA Medical Center 
in Dublin, Georgia between July 1995 until October 1996.  The 
claims folder contains a discharge instruction sheet showing 
an admission between June 1995 and October 1996 indicating 
that PTSD with depression was the primary disability treated.  
However, the discharge summary has never been obtained in 
this regard.  The Board is of the opinion that those clinical 
records should be requested and secured as this is pertinent 
to the appeal period.  

The veteran was most recently afforded a VA examination for 
compensation and pension purposes and social work survey in 
July 1997 and August 1997, respectively, and indicated that 
he had last received psychiatric treatment in Georgia in 
1996, but hoped to enter a PTSD program in Buffalo or 
Canandaigua, New York some time in the future.  He related 
that he used heroin at least three to four times a week, and 
that he supported his habit by stealing.  It was also noted 
that he also reported a number of symptoms consistent with 
PTSD.  Following evaluation, the examiner commented that the 
appellant's substance abuse problems and PTSD were 
interrelated, and to evaluate the extent of the severity of 
PTSD, it was imperative that the appellant receive treatment 
and rehabilitation for substance abuse and remain substance 
free for a sufficient time so that further evaluation of PTSD 
could be accomplished.  Concurrent PTSD and substance abuse 
treatment was recommended.  The Board finds that as the most 
recent VA psychiatric evaluation is more than four years old, 
the veteran should also be afforded another VA psychiatric 
examination to determine the current severity of his service-
connected PTSD.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and pertinent regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)), are fully satisfied.  
Development should include making 
reasonable efforts to obtain copies of 
any records reflecting treatment the 
veteran may have received for PTSD since 
1995, to include from the Buffalo and/or 
Canandaigua, New York facilities, and 
the VA Medical Center in Dublin Georgia.  
The RO should also write to COPIN House 
at the address above to request any and 
all treatment records they may have in 
their possession pertaining to the 
veteran from March 1995.  If additional 
release of information forms are needed 
the appellant or his representative, as 
appropriate, should provide such 
releases.  In the alternative, the 
appellant or his representative are free 
to obtain the records and submit them to 
the RO.

2.  The RO should obtain for association 
with the claims folder complete copies 
of all records associated with the 
November to December 1994 
hospitalization in question.  Records 
obtained should include therapy notes, 
nurses' notes and doctors' orders.

3.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo another VA social survey 
and psychiatric examination for purposes 
of assessing the current severity of his 
PTSD.  The examiner should review the 
claims folder.  The examiner should 
specifically indicate the extent of the 
veteran's PTSD symptoms so that the 
provisions of 38 C.F.R. § 4.130 
(Diagnostic Code 9411) may be applied.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
and an explanation of the score's 
meaning in the context of applicable 
rating criteria.  The examiner should 
also indicate whether or not there is 
continued evidence of substance abuse, 
and the role it plays in the veteran's 
symptomatology, if any.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued and he and his 
representative should have opportunity 
to respond thereto.  Thereafter, the 
case should be returned to the Board, if 
in order.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



